 
 
I 
108th CONGRESS
2d Session
H. R. 4425 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Filner introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for the Purple Heart to be awarded to prisoners of war who die in captivity under circumstances not otherwise establishing eligibility for the Purple Heart. 
 
 
1.Short TitleThis Act may be cited as the Honor Our Fallen Prisoners of War Act.
2.Award of Purple Heart for Prisoners of War Who Die in Captivity 
(a)Persons Not Otherwise Eligible for the Purple HeartChapter 57 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1134.Purple Heart: members who die while prisoners of war that are not otherwise eligible under the circumstances causing death 
(a)For purposes of the award of the Purple Heart, the Secretary concerned shall treat a member of the armed forces described in subsection (b) in the same manner as a member who is killed or wounded in action as the result of an act of an enemy of the United States. 
(b)A member described in this subsection is a member who dies in captivity under circumstances establishing eligibility for the prisoner-of-war medal under section 1128 of this title but not under circumstances establishing eligibility for the Purple Heart. 
(c)This section applies to members of the armed forces who die on or after December 7, 1941. In the case of a member who dies as described in subsection (b) on or after December 7, 1941, and before the date of the enactment of this section, the Secretary concerned shall award the Purple Heart under subsection (a) in each case which is known to the Secretary before the date of the enactment of this section or for which an application is made to the Secretary in such manner as the Secretary requires.. 
(b)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1134. Purple Heart: members who die while prisoners of war that are not otherwise eligible under the circumstances causing death. 
 
